11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of K.A.J. and                  * From the 259th District
B.A.J., children,                                Court of Shackelford County,
                                                Trial Court No. 2012-005.

No. 11-14-00068-CV                             * June 26, 2014

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Melissa M. Jones’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Melissa M. Jones.